    Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 1 of 11

                                     EXHIBIT A
                     DECLARATION OF MASIHULLAH NIAZI

•   I am over 18 years of age and if called upon to testify I could and would competently

    testify to the following facts, as the same are personally known to me.

•   I reside in Columbus, Ohio.

•   I give this declaration on behalf of my mother-in-law, Nadera Safari.

•   My mother-in-law is a DV-2020 program selectee.

•   She is currently residing in Kabul, Afghanistan.

•   She has been a widow for over 20 years when her husband tragically passed as a result of

    the Taliban’s first occupation of Afghanistan.

•   The memories of that horrible time have come flooding back as we are witnessing history

    repeat itself.

•   It has been less than a week since the Taliban has taken over and my mother-in-law is

    experience extreme hardship in a situation that is all too familiar.

•   My mother-in-law formerly worked within the Ministry of Rural Development. She was

    employed for eight years in this governmental role.

•   The Taliban is currently searching homes and hunting down any and all individuals and

    their families who worked in the government.

•   Nadera Safari applied for the Diversity Visa Program in 2019 and was notified of the

    selection on May 7, 2019.

•   She was thrilled at the opportunity to immigrate to the United States and have the chance

    to begin her life anew after all of the suffering she had endured.

•   On January 29, 2020 she received a letter from the Kentucky Consular Center informing

    her that she had been scheduled for an interview.
    Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 2 of 11




•   She was scheduled for an interview on March 22, 2020 for which she was fully prepared.

•   Unfortunately, COVID-19 measures and the closure of the US Embassy Kabul were cited

    as the reason for her interview being cancelled. She was informed of this on March 15,

    2020, mere days before her interview.

•   The only chance she had at immigrating was ripped away from her.

•   Nadera is in a gravely desperate situation and is terrified of what the future holds. If the

    last few days are of any indication, it is extremely grim.

•   My mother-in-law is widowed and the only support she has in Afghanistan is her

    daughter, my wife.

•   It is extremely difficult for women to leave the house and travel, and I am in a state of

    constant worry.

•   There is no way method by which to send or receive money as all the banks have closed,

    the ATM’s have run out of money, and Western Union’s are non-operational.

•   My wife and mother-in-law have attempted to go to the airport to escape to safety.

•   The first time they attempted they arrived at 3 pm in the afternoon and waited until noon

    the next day to no avail.

•   The country has collapsed into complete chaos and my family has been attacked while

    attempting to flee.

•   They are in fear of being hurt and beaten, and because I am aware of the situation I have

    asked them to return home because I am worried for their safety.

•   Women cannot travel through the streets without the protection of men and I am not able

    to be with them.
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 3 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 4 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 5 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 6 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 7 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 8 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 9 of 11
Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 10 of 11
        Case 1:20-cv-01419-APM Document 238-1 Filed 08/23/21 Page 11 of 11



Dear Mr. Curtis,

This is Amina Jafari with DV Case: 2020AS27309.

I have been waiting for my interview since 2019. Afghanistan has fallen under Taliban’s control; the
situation has gotten worst. This is especially for women and those who have DV Lottery case and waiting
for visa.

I am writing this to let you know that I need your help with immediate evacuation from the country due
to the following reasons.

   1.   I am the winner of DV 2020 and my neighbors and friends know that I am waiting for my
        interview/visa. If the Taliban finds out about my case, then me and my family will be at risk.
   2.   I am Hazara (a minority group which Taliban have committed genocide to before and there are
        rumors it will happen again).
   3.   I am a woman. Taliban have taken all rights from women and have set regulations for them.
        Since Taliban took over the country, I have not been able to walk outside and I have been hiding
        at home because I am scared for my life.
   4.   Taliban have started to go door to door to check people’s houses. I have even burned some of
        my printed documents/ letters related to my case because I am afraid that they will find out and
        hurt me and my family.
   5.   We are also worried because my husband’s brother worked with US military construction
        project and he is living in the USA, If Taliban find out about our relation, then, we will be
        targeted



Thank you,


Aminah Jafari
Aminajafari1997@gmail.com
93703137143
